Fish, C. J.
1. In a habeas-corpus proceeding, brought by a father to recover the custody of his minor child from its maternal grandparents,' the answer alleged, that, “At the death of the child’s mother, . . the said child was sick with typhoid fever, and the plaintiff brought it to the house of respondent? and gave the child to respondents, saying that he could not look after it,” and “proposed to respondents that if they would take the child and care for it they might have it, [which] proposition was then and there accepted by respondents, and they took the little sick baby and nursed it, . . paid its doctor’s bills,” and “have given said child every attention it needed.” Held, that the paragraph of tlie answer in which this defense was set up was not subject to demurrer upon the ground that it did not set forth whether “said contract was written or oral, nor . . when and where said contract was made, . . and was not sufficient to put plaintiff upon notice as to the terms and conditions of said alleged contract.”
2. There was ample evidence to ■ srrpport a finding that the plaintiff had entered into a contract with the respondents whereby he released' to them his parental control over his child, that respondents had complied with their obligations under such 'contract and were able' to do so in the future, and that they, the grandparents of the child, were fit and proper persons to care for it and rear it. The judge, therefore, did not abuse his discretion in awarding the custody of the child to the respondents, and providing in his order that it should not be carried beyond the jurisdiction of the court, and that when it should become old enough to enter school, the'judgment, upon notice to either side, might be reviewed and the question of the proper custody of the child reconsidered. Eaves v. Fears, 131 Ga. 820 (64 S. E. 269).

Judgment affirmed.


All the Justices concur.

Walter A. Sims and Griffith & Matthews, for plaintiff.
G. B. Hutchens and Robinson & Edwards, for defendants.